Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on August 12, 2020. Claims 1-5 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed 08/12/2020, 11/25/2020 and 04/23/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 1-5 are objected to because of the following informalities:


Regarding claim 2, same objection’s reason for the acronym ‘GNSS’ in line 2.
Appropriate corrections are required.
In regard to claims 1-5, the term “and/or” is unclear whether the respective set of recited features are to be interpreted as mutual exclusive or not, and shall give on negative recited claimed limitation; and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. It suggested applicants change into positive term(s).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 9,237,468; hereinafter refer as ‘Jung’) in view of Fukuta et al. (U.S. 10,390,252; hereinafter ‘Fukuta’).
	
	- In regard to claim 1, Jung discloses for the user equipment of a cellular communication system (for example see UE 10 in fig. 1), which comprises 
a communicator configured to perform a radio communication by WLAN and/or Bluetooth (for example see figs. 19, 22; col. 1, line 64 through col. 2, line 1; col. 20, lines 38-47); 
a cellular receiver (for example see element LTE RF/baseband in fig. 19; element 2231 or 2232 in fig. 22) configured to receive a configuration message which is transmitted from a network of the cellular communication system (for example see S1010 in fig. 10; col. 14, lines 21-24) and sets an MDT measurement in which the cellular communication system is set as a measurement target (for example see S1010 in fig. 10; col. 16, lines 26-30 (and thereinafter) wherein MDT is proposed in which service provider measures coverage (e.g. measurement target) or ‘serving cell’ using UE, as disclosed in col. 9, lines 23-25); 
a controller (for example see first/second processor 2211/2212 in fig. 22) configured to perform a radio measurement on the cellular communication system based on the configuration message (for example see S1020 in  fig. 10; col. 9, lines 23-25; col. 12, lines 25-30; col. 14, lines 24-25); and 
a transmitter (for example see elements LTE RF/baseband and BT/WiFi RF/baseband in fig. 19; elements 2231 and 2232 in fig. 22), wherein 
the controller (for example see first/second processor 2211/2212 in fig. 22) is configured to record MDT measurement information including a measurement result for the cellular communication system (for example see S1020 in fig. 10; S1422 in fig. 14; logged measurement in fig. 17; col. 12, lines 25-30; col. 17, lines 31-45: wherein logged measurement is the MDT measurement record), 
the transmitter is configured to transmit, to the network, a first availability indicator indicating that the measurement result for the cellular communication system is included in the MDT measurement information (for example see S1432/S1452 in fig. 14: logged measurement-available indicator, e.g. ‘first available indicator’; col. 18, lines 12-17). Though, Jung does disclose for the UE to access with various networks such as LTE, WiFi (or WLAN) and Bluetooth which based on location/signal quality, e.g. for the ‘WLAN and/or Bluetooth is available’, as disclosed in figs. 19, 22; col. 20, lines 38-47; but fails to explicitly disclose for the 
However, such limitation lacks thereof from Jung reference is well known and disclosed by Fukuta.
In an analogous art, Fukuta discloses for user terminal, communication method and apparatus with multiple access networks on generating MDT measurement and report to the radio base station (for example see col. 1, lines 17-33; col. 2, line 40 through col. 3, line 14; col. 13, line 61 through col. 14, line 7: cellular, WiFi, BlueTooth); wherein the UE may notify/transmit the information (available indication) indicating that the measurement result are stored in the storage unit to eNB/base station, as disclosed in col. 8, lines 33-46; and wherein the measurement results may include service quality of cellular, side link, WiFi other than cellular communication, e.g. available indication for measurement results of multiple access networks or ‘second availability indicator’ indicating that the measurement result for the WLAN and/or the Bluetooth is further included in the MDT measurement information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Fukuta’s available indication for multiple access networks into Jung’s system to generate effective measurement result of quality of service of the side link and report to the base station as disclosed in Fukuta: col. 2, lines 40-59.

- Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), the combination of Fukuta and Jung further discloses for GNSS receiver (for example see Fukuta: GNSS receiver 130 in fig. 2; Jung: col. 1, line 64 through col. 2, line 1); 
Jung lacks what Fukuta discloses for user terminal, communication method and apparatus with multiple access networks on generating MDT measurement and report to the radio base station (for example see col. 1, lines 17-33; col. 2, line 40 through col. 3, line 14; col. 13, line 61 through col. 14, line 7: cellular, WiFi, BlueTooth); wherein the UE may notify/transmit the information (available indication) indicating that the measurement result are stored in the storage unit to eNB/base station, as disclosed in col. 8, lines 33-46; and wherein the measurement results may include service quality of cellular, side link, WiFi other than cellular communication, e.g. available indication for measurement results of multiple access networks or ‘second availability indicator’ indicating that the measurement result for the WLAN and/or the Bluetooth ‘is further included’ in the MDT measurement information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Fukuta’s available indication for multiple access networks into Jung’s system to generate effective measurement result of quality of service of the side link and report to the base station as disclosed in Fukuta: col. 2, lines 40-59.
   
- In regard to claim 3, in addition to features recited in base claim 1 (see rationales discussed above), the combination of Fukuta and Jung further discloses, due to the UE’s location/signal quality, the measurement result for the WLAN and/or the Bluetooth in the MDT measurement information is available although the configuration message does not set the WLAN and/or the Bluetooth as a measurement target (for example see Jung: col. 9, lines 23-36; col. 16, lines 17-19; Fukuta: col. 13, lines 50-67).
Jung lacks what Fukuta discloses for user terminal, communication method and apparatus with multiple access networks on generating MDT measurement and report to the radio base station (for example see col. 1, lines 17-33; col. 2, line 40 through col. 3, line 14; col. 13, line 61 through col. 14, line 7: cellular, WiFi, BlueTooth); wherein the UE may notify/transmit the information (available indication) indicating that the measurement result are stored in the storage unit to eNB/base station, as disclosed in col. 8, lines 33-46; and wherein the measurement results may include service quality of cellular, side link, WiFi other than cellular communication, e.g. available indication for measurement results of multiple access networks or ‘second availability indicator’ indicating that the measurement result for the WLAN and/or the Bluetooth ‘is further included’ in the MDT measurement information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Fukuta’s available indication for multiple access networks into Jung’s system to generate effective measurement result of quality of service of the side link and report to the base station as disclosed in Fukuta: col. 2, lines 40-59.

- Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), the combination of Fukuta and Jung further discloses for system information block (for example see col. 7, lines 41-52: SIB includes information about neighboring cells) including identifier list with one or more WLAN and/or Bluetooth identifiers to perform a radio measurement (for example see figs. 11-13; col. 12, lines 49-59: neighboring cell list, black list; col. 15, lines 3-5: measurement object/report configuration/identity lists; col. 16, lines 17-25; col. 17, lines 31-45: wherein it obviously that, due to the UE’s location/received signal quality, e.g. indoor location with WiFi/Bluetooth, only WiFi or Bluetooth is/are on the list of identifiers).
Jung’s system to generate effective measurement result based on location/signal quality of service due to cell reselection and report to the base station as disclosed in Jung: col. 9, lines 23-36.
Jung lacks what Fukuta discloses for user terminal, communication method and apparatus with multiple access networks on generating MDT measurement and report to the radio base station (for example see col. 1, lines 17-33; col. 2, line 40 through col. 3, line 14; col. 13, line 61 through col. 14, line 7: cellular, WiFi, BlueTooth); wherein the UE may notify/transmit the information (available indication) indicating that the measurement result are stored in the storage unit to eNB/base station, as disclosed in col. 8, lines 33-46; and wherein the measurement results may include service quality of cellular, side link, WiFi other than cellular communication, e.g. available indication for measurement results of multiple access networks or ‘second availability indicator’ indicating that the measurement result for the WLAN and/or the Bluetooth ‘is further included’ in the MDT measurement information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Fukuta’s available indication for multiple access networks into Jung’s system to generate effective measurement result of quality of service of the side link and report to the base station as disclosed in col. 2, lines 40-59.

- In regard to claim 5, Jung discloses for the user equipment of a cellular communication system (for example see UE 10 in fig. 1), which comprises 
for example see figs. 19, 22; col. 1, line 64 through col. 2, line 1; col. 20, lines 38-47); 
a cellular receiver (for example see element LTE RF/baseband in fig. 19; element 2231 or 2232 in fig. 22) configured to receive a configuration message which is transmitted from a network of the cellular communication system (for example see S1010 in fig. 10; col. 14, lines 21-24) and sets a logged MDT measurement (for example see fig. 17; col. 17, lines 31-45); 
a controller (for example see first/second processor 2211/2212 in fig. 22) configured to perform a radio measurement on the WLAN and/or the Bluetooth based on the configuration message and record MDT measurement information including a measurement result (for example see S1020 in fig. 10; S1422 in fig. 14; logged measurement in fig. 17; col. 12, lines 25-30; col. 17, lines 31-45: wherein logged measurement is the MDT measurement record); and 
a cellular transmitter configured to transmit, to the network, the MDT measurement information in response to a request from the network (for example see elements LTE RF/baseband in fig. 19; elements 2231 and 2232 in fig. 22; step S1030 in fig. 10; steps S1434 and S1454 in fig. 14), wherein 
the cellular receiver (for example see elements LTE RF/baseband in fig. 19; elements 2231 and 2232 in fig. 22) is further configured to receive a system information block (for example see col. 7, lines 41-52: SIB includes information about neighboring cells) include an identifier list with one or more WLAN identifiers and/or one or more Bluetooth identifiers to perform a radio measurement (for example see figs. 11-13; col. 12, lines 49-59: neighboring cell list, black list; col. 15, lines 3-5: measurement object/report configuration/identity lists; col. 16, lines 17-25; col. 17, lines 31-45: wherein it obviously that, due to the UE’s location/received signal quality, e.g. indoor location with WiFi/Bluetooth, only WiFi or Bluetooth is/are on the list of identifiers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the WiFi and Bluetooth measurement only on the list into Jung’s system to generate effective measurement result based on location/signal quality of service due to cell reselection and report to the base station as disclosed in Jung: col. 9, lines 23-36.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johansson et al. (U.S. 9,008,687), Keskitalo et al. (U.S. 10,462,691) and Rinne et al. (U.S. 2016/0080958) are all cited to show system/devices and methods for improving the measurement reporting in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 24, 2022